*342Opinion by
Lawrence, J.
It was stipulated that the items of merchandise-marked “A” or “B” on the invoices consist of watch movements similar in all material respects to those which were the subject of United States v. Helbros-Watch Co. et al. (38 C. C. P. A. 1, C. A. D. 430). Upon the agreed statement of facts and the cited authority, the items marked “A” were held properly dutiable at the base rate of 90 cents each as watch movements more than 1 inch but less than 1.77 inches wide, and the items marked “B” were held dutiable at $1.20' each as watch movements more than %o of 1 inch but not more than 1 inch wide-under paragraph 367 (a) (1), as modified, supra.